DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 09/08/2020 have been reviewed and is accepted.

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2020 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “another transmission line connecting to a through port of the power splitter” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 4-13 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the carrier amplifier includes a plurality of cells each concurrently receiving the input RF signal, wherein the cells in a portion thereof outputs the first split signal and in a rest portion thereof outputs the second split signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 14-17 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a peak amplifier includes a first peak amplifier and a second peak amplifier, the first peak amplifier that receives the second split signal and that splits a signal output from the carrier amplifier into a third split signal and a fourth split signal, and the second peak amplifier that receives the fourth split signal” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843